Citation Nr: 1233880	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971 and from November 1980 to April 1997, including a tour of service in the Republic of Vietnam from August 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) dated in August 2007 and April 2008.  The RO initially considered and denied the Veteran's claim of entitlement to service connection for PTSD in the August 2007 rating decision.  Subsequently, in a January 2008 statement, the Veteran expressed a desire to have his case reviewed again after submitting additional evidence.  The RO subsequently denied his claim for service connection for PTSD again in the April 2008 rating decision.  

It is noted that in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal as been recharacterized as listed on the title page.  

In November 2008, the Veteran indicated that he would like to be scheduled for a hearing before a Decision Review Officer (DRO) at his local RO.  However, a review of the record reflects that he subsequently withdrew his request for a hearing in October 2009 before his scheduled hearing could be held.  Therefore, the Board considers the Veteran's request for a DRO hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a psychiatric disorder, primarily PTSD.  He contends that his disorder was incurred as a result of his service in Vietnam.  He has specifically recounted two separate traumatic experiences that he endured during his service as stressors for his PTSD.  First, he contends that with a military occupational specialty (MOS) as a supply specialist, he was travelling as part of a convoy to Cam Ranh Bay to pick up supplies for his unit.  He contends that they incurred a few rounds of enemy fire on their way down a mountainside, though no one was injured.  When they arrived at the bottom of the mountain, the bridge that they needed to cross had been blown up.  He contends that they waded across the river the next day to meet other trucks that were dispatched to pick them up on the other side of the river.  On his way across the river, he stepped into a deep hole, causing him to be completely submerged in the river, and since he could not swim, he felt like his life was going to end.  He reported that the soldier ahead of him was able to pull him out of the hole.  

With respect to the second traumatic experience, he contends that during the latter part of his tour in Vietnam, he was assigned to duty as a unit policeman, checking all people and vehicles entering and leaving their compound.  He contends that while on this assignment, he saw dead and mutilated bodies that were being brought into the compound, some with missing head and limbs, or with their innards hanging out.  He alleges that this sight has stayed in his mind and that he has thought about it often.

A review of the Veteran's service treatment records (STRs) reveals that he was noted to have an adjustment disorder with depressed mood during a January 1994 visit to his base mental health clinic, during his second period of active service.  He reported for treatment after feeling intense anger toward his commanding officer for denying a transfer request so that he could be near his family.  He reported having significant financial distress and that he thought about going AWOL or about fighting or hitting someone like his commanding officer.  He also reported thinking about killing himself in a car accident.  The treatment plan was to hospitalize him for observation.  The next day he reported feeling calmer following his release from the hospital.  He later reported experiencing depression or excessive worry during his November 1996 retirement examination.  No further information with respect to that entry.

The Veteran's post-service treatment records reflect a history of varied findings with respect to his mental health.  Multiple depression and PTSD screens performed between October 2001 and June 2007 yielded negative responses.  During a February 2004 outpatient clinical consultation, however, he reported being restless at night and only sleeping about three or four hours a night during the previous month.  He additionally reported having some depression.  During a depression screen conducted during the consultation, he reported that he frequently felt down, depressed, or hopeless.  He reported that his wife noticed that he was more irritable.  He reported having one prior episode of depression about 10 years before.  He also admitted to having occasional suicidal thoughts, but indicated that he would not actually go through with it.  During a later April 2004 social work consultation, he was noted to have PTSD related symptoms that had been increasing since Iraq.  He was noted to be tearful but denied feeling suicidal or homicidal at that time.  He reported feeling upset due to circumstances in Iraq.  

In September 2008, he reported to the VA mental health clinic for treatment for symptoms that he reportedly had been experiencing for an extended period of time.  These included problems with sleep quality and quantity, self-isolation, depression, and irritable mood.  He admitted to having occasional fleeting thoughts of suicide, but denied having a plan or intent to do self-harm.  He was later seen for a mental health evaluation in October 2008.  At that time, he reported having increased symptoms of depression, sleep disturbance, irritability, nightmares, isolation, and occasional vague fleeting suicidal thoughts, with no active plan to harm himself.  He believed that his nightmares were related to his service in Vietnam.  The clinician indicated that the Veteran had coped pretty well for several decades by being something of a workaholic but had found that after retirement, he had become more affected by his experiences in Vietnam, especially during the preceding three to four years.  His wife also reported an increase in these symptoms over the preceding three to four years.  He additionally reported having had to be placed in a "safe house" during his active duty service in Oklahoma because of escalating anger and suicidal risk.  The clinician diagnosed chronic PTSD and adjustment disorder with depressed mood.  Chronic PTSD and an adjustment disorder with depressed mood were also diagnosed during a January 2009 VA mental health evaluation.  

After a thorough review of the record, the Board observes that although the Veteran has been diagnosed with PTSD by VA clinicians, he has not yet been provided with a VA examination to obtain an opinion with respect to the nature and etiology of his diagnosed PTSD.  The Board further notes that his recitation of in-service traumatic events appears to invoke consideration of whether he had fear of hostile military activity, even irrespective of whether these claimed events occurred in combat.  

Notably, effective July 13, 2010, the regulations governing service connection for PTSD were amended to relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to "a fear of hostile military or terrorist activity during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is "related to the Veteran's fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  

Moreover, this regulatory amendment provides that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Accordingly, after considering the Veteran's contentions and the relevant medical evidence of record, the Board finds that this matter must be remanded in order for a VA examiner to evaluate the Veteran's diagnosed PTSD in accordance with 38 C.F.R. § 3.304(f)(3) (2011).

Additionally, the Veteran indicated in a November 2009 statement that he continued to received VA treatment for his claimed PTSD and that he desired VA to consider his most recent treatment records when adjudicating his claim.  Notably, VA treatment records dated since April 2009 have not yet been associated with the claims file.  Under the law, VA must obtain these records before proceeding with adjudication of his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board additionally observes that the Veteran had reported receiving mental health treatment through the Laurens Vet Center, and mental health treatment provided through the Vet Center at his local Veterans of Foreign Wars (VFW) facility, including treatment from a Dr. Ayers.  On remand, records of this treatment should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, this claim is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his mental health treatment from the Columbia, South Carolina, VA Healthcare System dated since April 2009.  Any response received should be memorialized in the Veteran's claims folder.

2.  Ask the Veteran to identify all non-VA healthcare providers that have provided him with mental health/psychiatric treatment since his separation from service, including all treatment provided through any Vet Center facility, and any treatment provided by a Dr. Ayers.  After obtaining the appropriate release forms, request treatment records from all identified providers.  All reasonable attempts should be made to obtain these records.  If any requested records are unavailable, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any and all acquired psychiatric disorders, to include PTSD, found to be present that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner must provide an opinion as to the diagnosis, date of onset, and etiology of any such disorder found to be present.  

The examiner must specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current or previously diagnosed acquired psychiatric disorder, including PTSD, had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must determine whether any current or previously diagnosed PTSD, as noted in the record, can be related to the stressors reported by the Veteran, including the incidents described by the Veteran where he incurred enemy fire as part of a convoy, felt as if he were going to die while wading across a river, and where he saw many dead and mutilated bodies while serving as a unit policeman, and the examiner must determine whether these claimed stressors are adequate to support a PTSD diagnosis.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should discuss the significance, if any, of the findings in the Veteran's service treatment records that he had suffered from a depressed mood and feelings of depression at one or more points during his active service.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's claim for service connection for PTSD on appeal.  If his claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


